DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 6-13, 16-17, is/are rejected, as best understood, under 35 U.S.C. 102(a)(1) as being anticipated by Kinoshita (JP 2002-177301A).
Kinoshita discloses a set of artificial teeth (figures 1-23),comprising: a maxillary unit (101; 1a-1d) and a mandibular unit (111; 11a-11d); wherein the maxillary unit comprises a wax or resin base (see “[Overview]”) supporting maxillary posterior teeth (e.g. 1a-1d); wherein the mandibular unit (111) comprises a wax or resin base supporting mandibular posterior teeth (11a-11d); wherein the wax or resin base can be softened by heating and teeth can be rotated/adjusted wherein the maxillary posterior teeth each comprise a buccal cusp (e.g. 4a-4d); wherein the mandibular posterior teeth each comprise a buccal cusp (e.g. 14) ; wherein the  maxillary posterior teeth and the  mandibular posterior teeth are in a lingualised occlusion ([0011-0012]); wherein following occurs, when the maxillary posterior teeth and the mandibular posterior teeth are in a lingualised occlusion: palatal/lingual cusp (3) of the maxillary posterior tooth fits into distal fossa (e.g. 15) of the mandibular posterior tooth; palatal cusp of the maxillary posterior tooth fits into distal fossa of the mandibular posterior tooth;  mesial palatal cusp (see figures) of the maxillary posterior tooth fits into  central fossa of the mandibular posterior tooth; distal palatal cusp  of the maxillary posterior tooth fits onto marginal ridge of the mandibular posterior tooth; and mesial palatal cusp of the maxillary posterior tooth fits into central fossa of the mandibular posterior tooth (see figure 6 for dental structures); and wherein the buccal cusps of the mandibular posterior teeth are out of contact (see fig. 5 illustrating buccal cusps are out of contact) with the  maxillary posterior teeth, such that the cusp/fossa dimensions and relationships of the teeth concerned enable a lingualised occlusion capable for the teeth to be changed from the lingualised to a balanced occlusion ([0001]) by softening wax and adjusting teeth by rotating or any desired movement such that the palatal cusps remain within centric stops of the  mandibular posterior teeth (figures 6-19; [0006]-[0020], [0031] ). Regarding claim 6, in a balance occlusion, the buccal cusps are in contact with the maxillary posterior teeth such that cusp-fossa dimensions and relationships of the teeth concerned enable a balanced occlusion for the teeth capable to be changed from balanced occlusion to legalized occlusion by softening wax such that the palatal cusps remain within centric stops of mandibular posterior teeth as seen in figure 14. 
With regard the statement of intended use and other functional statements (e.g. “the wax or resin base can be softened...rotated;” “enable a lingualised…posterior teeth”) they do not impose any structural limitations on the claims distinguishable over the prior art which is capable of being used as claimed if one so desires to do so. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinoshita as applied to claim 1 or 6 above, and further in view of Koide (2006/0263749).
Kinoshita discloses the invention substantially as claimed but silent about a method for the production of a denture including changing to the alternate balanced/lingualised occlusal scheme for the teeth by softening the wax or resin under the maxillary posterior teeth and rotating maxillary buccal cusps selected from buccal cusps downwards/upward around the palatal cusps on the maxillary posterior teeth such that the palatal cusps remain within centric stops of the mandibular posterior teeth; however; however, it is well known in the art to soften wax/resin material to make any necessary adjustments to teeth to obtain desired occlusion on the dentures. Koide evidenced that softening wax base for adjusting teeth position on a denture for achieving required level of functionality and aesthetics of each tooth in the denture ([0002]), thus it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Kinoshita by softening the wax/resin to make necessary changes to the teeth to obtain desired occlusal scheme for  achieving required level of functionality and aesthetics of each tooth in the maxillary and mandibular units. 
Response to Arguments
Applicant's arguments filed 10/08/2020 have been fully considered but they are not persuasive. In response to the applicant’s argument regarding the set of teeth is able to convert reversibly from one occlusal scheme to the other, it is noted that cited prior art teaches wax base set of teeth, thus it can be softened as desired to make necessary changes. 
In response to the applicant’s argument regarding a need to remove a part of the fossa in figure 5 in order to change occlusion, it is noted that full balanced occlusion requires lingual and buccal cusps of maxillary to be in contact with mandibular tooth, thus to achieve that relationship. Kinoshita shows usage of projection 7 for lingualised scheme and removal of the projection for balanced occlusion scheme in figure 5; however, figure 21 shows no protrusion. Thus, the set of teeth are capable of being softened the wax base and adjust the teeth reversibly from lingual to balanced occlusion. Regarding marginal ridge of mandibular tooth as contact point argument, Kinoshita teaches the anatomy of the tooth in figure 6 similar to the applicant’s teeth in figure 3. Furthermore, in a lingualised positon, only the buccal cusps are out of contact, thus all the ridges are in contact with fossa of the mandibular tooth. 
For the reasons above, the examiner maintains the rejection as set forth above. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Patel Yogesh whose telephone number is (571) 270-3646.  The examiner can normally be reached between 9 AM – 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Johanas Jacqueline, at (571) 270-5085.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOGESH P PATEL/           Primary Examiner, Art Unit 3772